Title: To George Washington from the Board of War, 19 June 1778
From: Board of War
To: Washington, George


                    
                        Sir,
                        War Office [York, Pa.] June 19. 1778.
                    
                    So many of the soldiers are taken from the ranks for various purposes, and so many troops detached for the defence of the frontiers,  that ’tis with much regret we intimate the necessity of detaching more: yet the facts stated in the inclosed papers seem to require it. The letter from Lt Colo. Dorrance was brought down by Lieut. Buck, who will have the honour of delivering this to your Excellency: he can give some farther information. The other paper was presented by Genl Walcott, a delegate in Congress from Connecticut. In addition to these representations, we would only observe, that Durgee’s & Ransom’s companies are now so very much reduced, that their absence from the army will be of small consequence, tho’ probably their services against the Indians will be of considerable importance. As your excellency will be furnished with all the requisite information on the subject, we beg leave to refer to your decision, whether or not those two independent companies shall be detached for the purposes above mentioned; and Lieut. Colo. Zebulon Butler permitted to remain in that quarter, to direct the operations of the force which shall be collected there?
                    We shall be glad to be informed of your determination in this case, and at the same time to be favoured with a return of the two companies, that Congress may judge of the propriety of throwing them into one.
                    The board will report to Congress the expediency of offering the same encouragement for filling up the company now raising at Wyoming, as they have given lately to others alike circumstanced. At the same time we would chuse to lay before Congress the inclosed papers, & shall therefore be obliged to your Excellency to return them as soon as you can. We have the honour to be your Excellency’s most obedt servants.
                    
                        By order of the Board,Tim. Pickering junr
                    
                